F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                            AUG 9 2004
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    STEPHEN JOE HOOVER,

                  Plaintiff-Appellant,

    v.                                                    No. 03-6222
                                                    (D.C. No. 02-CV-1173-F)
    RON WARD, Director; DENNIS                            (W.D. Okla.)
    COTNER, Medical Director,

                  Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before HENRY , MURPHY , and TYMKOVICH , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff-appellant Stephen Joe Hoover, a former state prisoner appearing

pro se, filed a complaint against appellees Ron Ward and Dennis Cotner in their


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
individual capacities under 42 U.S.C. § 1983. Plaintiff alleged that defendants

Ward and Cotner violated his Eighth Amendment right to be free from cruel and

unusual punishment by allowing him to be exposed to environmental tobacco

smoke (ETS) while he was incarcerated in prison facilities operated by the

Oklahoma Department of Corrections.     1
                                            The magistrate judge recommended that

the district court enter summary judgment in favor of defendants Ward and Cotner

because he concluded that: (1) plaintiff submitted insufficient evidence to support

an inference that he had been exposed to unreasonably high levels of (ETS); and

(2) even if plaintiff could prove that he was exposed to unreasonably high levels

of ETS, he failed to submit evidence showing that defendants Ward and Cotner

acted with deliberate indifference concerning ETS.    2
                                                          See R., No. 31 at 4-7. The

district court adopted the magistrate judge’s recommendation, and it entered




1
       Defendant Ward is the Director of the Oklahoma Department of
Corrections. Defendant Cotner is the Chief Medical Officer for the Oklahoma
Department of Corrections. In his complaint, plaintiff also named several other
defendants, but the district court dismissed plaintiff’s claims against the other
defendants. In addition, plaintiff asserted claims against defendants Ward and
Cotner in their official capacity, but the district court also dismissed the official
capacity claims. Plaintiff is not appealing the dismissal of his other claims, and
this appeal therefore involves only plaintiff’s claims against defendants Ward and
Cotner in their individual capacities.
2
       Although defendants asserted the defense of qualified immunity in support
of their motion for summary judgment, the district court did not address the issue
of qualified immunity, and defendants have abandoned their qualified immunity
defense in this appeal.

                                            -2-
judgment in favor of defendants Ward and Cotner on plaintiff’s Eighth

Amendment claim.       See R., Nos. 37 and 38. This appeal then followed.

       “We review the district court’s grant of summary judgment de novo,

applying the same legal standard used by the district court.”       Simms v. Okla. ex

rel. Dep’t of Mental Health & Substance Abuse Servs.        , 165 F.3d 1321, 1326 (10th

Cir. 1999). Summary judgment is appropriate if “there is no genuine issue as to

any material fact and [ ] the moving party is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c). “When applying this standard, we view the evidence

and draw reasonable inferences therefrom in the light most favorable to the

nonmoving party.”     Simms , 165 F.3d at 1326. Because he is pro se, we also

construe plaintiff’s pleadings liberally,     see Haines v. Kerner , 404 U.S. 519,

520-21 (1972), although we do not consider materials or arguments not presented

to the district court, see Myers v. Oklahoma County Bd. of County Comm'rs        , 151

F.3d 1313, 1319 (10th Cir. 1998).

       Having conducted the required de novo review of the magistrate judge’s

report and recommendation, we agree with the magistrate judge’s analysis.

Accordingly, we affirm the entry of summary judgment in favor of defendants

Ward and Cotner for substantially the same reasons set forth in the magistrate

judge’s report and recommendation.          See R, No. 31 at 4-7.




                                               -3-
      Finally, in his opening brief, plaintiff argues that the district court erred by

not allowing him to engage in discovery regarding his Eighth Amendment claim

before entering summary judgment. However, “if [plaintiff] felt he could not

oppose defendants’ motion[] for summary judgment without more information, he

should have submitted an affidavit pursuant to Fed. R. Civ. P. 56(f) requesting a

continuance until further discovery was had.”    DiCesare v. Stuart , 12 F.3d 973,

979 (10th Cir. 1993). Plaintiff failed to submit a Rule 56(f) affidavit to the

district court, however, and the fact that he was pro se in the district court

proceedings did not excuse him from complying with the requirements of Rule

56(f). Id. In light of plaintiff’s failure to present and preserve the discovery

issue in accordance with Rule 56(f), we deem it waived.

      The judgment of the district court is AFFIRMED. We also GRANT the

“Request for Extension of Time to Pay Required Filing Fee” that plaintiff filed in

this court on June 9, 2004 insofar as plaintiff requested an extension of time until

June 17, 2004.


                                                      Entered for the Court


                                                      Michael R. Murphy
                                                      Circuit Judge




                                           -4-